DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments to claims 1-3 and 5-6 in the response filed on 29 July, 2022 are acknowledged. 
Claims 1-6 remain pending in the application. 
Claims 2 and 5-6 are withdrawn. 
Claims 1 and 3-4 are examined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3-4 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Omagari (USPN 4,552,131). 
In regards to Claim 1, Omagari discloses an endoscope camera head [coupling portions of 6 and 7, Fig.1] comprising:
a first member [7, Figs.1, 3, col.2 ll.40-45, note that 7 is labeled incorrectly in Fig.3] and a second member [6, Figs.1, 3, col.2 ll.40-41] that are capable of rotating relative to each other about a first axis [Fig.1; when detached, alternatively as shown in Figs.2-3; when 6 inserted into the bayonet fitting 13 and rotated to lock], wherein 
the first member has a first rotation-sliding surface [at least annular surface of 13 on which 6 slides, Figs.1-3, 8, col.2 ll.49-51] that extends in an annular shape about the first axis as a center, 
the first member includes a concave portion [side and inside surfaces within 13 in an annular shape around the center, Figs.2-3, 8; Fig.3 provides a cross section of 13, in Fig.3 provided hereinbelow for illustrative purposes. The concave portion includes both the distal-facing portions of 13 facing the proximal surface second member and the inward facing surface indicated by the arrows] that extends in an annular shape about the first axis as a center, 
the first rotation-sliding surface includes a continuous inner surface of the concave portion [Figs.2-3, 7; As shown in Fig.3, all portions designated as the first-rotation sliding surface continue uninterrupted behind the inward-extending flanges. As shown in Fig.3 provided hereinbelow, indicated by the arrows, the inward-facing surface continues uninterrupted behind the flanges.], 

    PNG
    media_image1.png
    298
    467
    media_image1.png
    Greyscale

the second member engages with the first rotation-sliding surface in a state in which movement to a direction of the first axis is restricted relative to the first member [Figs.1-3; when the devices abut], and has a second-rotation sliding surface [at least proximal surface of 6, Fig.3] that rotation-slides relatively to the first rotation-sliding surface about the first axis, and 
the second rotation-sliding surface abuts only on a part of the first rotation-sliding surface, to expose a part of the first rotation-sliding surface outside [Figs.2, 3; when the engaging claws of 6 are engaged behind the flanges of 13 as shown in Fig.3, portions of the first rotation-sliding surface of 13 (see Fig.2) would be exposed between the flanges, col.4 ll.33-39].
In regards to claim 3, Omagari discloses the endoscope camera head according to claim 1, wherein 
the second member includes a projection portion [any of the engaging claws at proximal end of 6, Figs.1-3], a distal end of which extends in an arc shape about the first axis as a center [Figs.1-3], and that engages with the concave portion [col.4 ll.33-39], and 
the second rotation-sliding surface includes an outer surface of the projection portion [the second rotation-sliding surface could be defined to include this portion].
In regards to claim 4, Omagari discloses the endoscope camera head according to claim 3, wherein the projection portion is provided in plurality in a direction of circle about the first axis as a center [Figs.1-2].
Response to Arguments 
Rejection under 35 USC 102 (a)(1) - Omagari (USPN 4,552,131)
Argument:
In regards to the amended claim 1, the applicant argues that the inner surface of connector 13 of Omagiri is not continuous, instead varying to lock the projection, and as such Omagiri does not disclose that the inner surface of the concave portion is a continuous inner surface [in the applicant's arguments dated 29 July, 2022, page 6 lines 2-6]. 
Response:
The examiner respectfully disagrees. Hereinbelow are annotated portions of Figs.2-3 from Omagiri (Fig.2 followed by Fig.3), provided for illustrative purposes. 

    PNG
    media_image2.png
    127
    139
    media_image2.png
    Greyscale


    PNG
    media_image1.png
    298
    467
    media_image1.png
    Greyscale

The arrows (provided by the examiner) point to the same locations on the continuous inner surface in the respective figures, it is noted that the upper arrow in Fig.2 points to part of the surface which cannot be seen behind the flange. As can be seen in Fig.3, the inner surface of 13, ie. the surface facing inward toward the center, remains continuous behind the flanges of 13. 
	As such, the applicant’s argument is found to be unconvincing. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection (IE. altered interpretation of the art) presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276. The examiner can normally be reached 8:30am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Carey can be reached on (571) 270-7235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON B FAIRCHILD/Primary Examiner, Art Unit 3795